Citation Nr: 1107887	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-37 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied entitlement to service connection for 
PTSD.  In June 2007, the Board recharacterized the issues on 
appeal as entitlement to service connection for an acquired 
psychiatric disorder and entitlement to service connection for 
PTSD, and remanded both claims for further development.  In 
November 2009, the RO granted service connection for PTSD and 
assigned a disability rating of 30 percent, effective April 19, 
2004.  The remaining issue of entitlement to service connection 
for an acquired psychiatric disorder, other than PTSD, was 
returned to the Board in January 2010.

The Board notes that the Veteran expressed interest in 
pursuing a claim related to Agent Orange exposure in 
August 2004, although no particular disability resulting 
from the alleged exposure is specified.  This matter is 
referred to the RO for appropriate action. 

In April 2006, a hearing was held before the undersigned Veterans 
Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

In July 2007, the Veteran submitted a statement asserting that 
his employment history can be confirmed through his claim with 
the Social Security Administration.  He also attached a letter 
from the SSA stating the amount of his SSA benefits.  Therefore, 
the Veterans SSA records should be obtained on remand.  38 C.F.R. 
§ 3.159(c)(2) (2010).

Additionally, in the January 2011 Informal Hearing Presentation, 
the Veteran's representative correctly asserts that the September 
2009 VA examination report does not contain an opinion on the 
etiology of any acquired psychiatric disorder other than the 
Veteran's PTSD.  Accordingly, a supplemental opinion is 
requested.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) 
(When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

Lastly, the Veteran reported received psychiatric treatment from 
the VA facility on Court Street in Boston in 1975.  Although this 
facility is now closed, an efforts should be made to obtain his 
records, to include any records that have been archived.  An 
effort should also be made to obtain any additional VA 
psychiatric treatment records for the Veteran, dated since May 
2009.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete 
copy of the Veteran's psychiatric treatment 
records from the VA Medical Center on Court 
Street in Boston, Massachusetts, dated in 
1975.  As this facility has been closed, a 
request should be made for any archived 
records.  If no records are available, a 
negative reply is required.  

2.  Make arrangements to obtain a complete 
copy of the Veteran's psychiatric treatment 
records from the VA Medical Center in Boston, 
Massachusetts, dated since May 2009.

3.  Make arrangements to obtain the Veteran's 
complete SSA records, to include a copy of 
their decision regarding the Veteran's claim 
for Social Security disability benefits, as 
well as the medical records relied upon in 
that decision.

4.  After the foregoing development has been 
completed, the Board requests that an addendum 
to the September 2009 VA examination report be 
obtained from the same examiner who conducted 
the September 2009 examination, if possible.  
If the same examiner is not available, a 
different examiner should be asked to review 
the claims folder and provide the requested 
opinion.

Based on the review of this Remand and the 
claims folder, to include consideration of the 
Veteran's lay statements of record, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed psychiatric disorder (other than 
PTSD) had its clinical onset during active 
service or is related to any in-service 
disease, event, or injury.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Read the medical examination report 
obtained to ensure that the remand directives 
have been accomplished, and return the case to 
the examiner if all questions posed are not 
answered.  

6.  Finally, readjudicate the claim on appeal.  
If the claim remains denied, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

